      Case: 1:18-cv-00936-DCN Doc #: 20 Filed: 10/11/18 1 of 26. PageID #: 148



                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DISTRICT

Endless River Technologies LLC,                      )    Case No. 1:18-cv-00936
                                                     )
                         Plaintiff,                  )    Judge Donald C. Nugent
                                                     )
         vs.                                         )
                                                     )    Jury Trial Demanded
Trans Union LLC,                                     )
                                                     )
                         Defendant.                  )

                                   Amended Complaint (Redacted)

         For its redacted1 amended complaint against Trans Union LLC (“Trans Union”),

Endless River Technologies LLC (“Endless River”) states as follows:

                                           Summary Of Case

         1.     This is an action for damages and injunctive relief to remedy Trans Union’s

breach of contract, trade secret misappropriation, conversion, defamation, slander of title,

tortious interference, violations of the Illinois Uniform Deceptive Trade Practices Act, and

unjust enrichment and to enjoin Trans Union’s possession and use of Endless River’s

confidential, proprietary, and trade secret information in breach of the 2014 Development

Agreement and Contract for Services (the “Agreement,” a true and accurate copy of which

is attached as Exhibit A) between Endless River and Trans Union, and to compel specific

performance of that Agreement by Trans Union.

         2.     Trans Union and Endless River entered into the Agreement to develop the

Quote Exchange Program (the “QE Program”), which is a software service to assist

insurance carriers to reduce online acquisition costs by monetizing underperforming web

1
 Endless River is concurrently filing a motion for leave to file an unredacted copy of its Amended Complaint
and is serving a copy of its unredacted Amended Complaint on counsel for Trans Union.


{7685258:3 }
      Case: 1:18-cv-00936-DCN Doc #: 20 Filed: 10/11/18 2 of 26. PageID #: 149



quoting traffic and simultaneously provide a marketplace for insurance carriers to offer

binding quotes to a large pool of customers that fit a desired demographic.

         3.    Trans Union terminated the Agreement prior to completion of the

development phases set forth in Exhibit A of the Agreement.

         4.    The Agreement requires Trans Union to maintain confidential material

related to the QE Program as confidential and provides that, upon termination before

completion of the project, all intellectual property rights in and to the QE Program reverts to

Endless River. The Agreement further requires that, upon termination of the Agreement

before completion of the project, Trans Union must distribute all work product deliverables

to Endless River.

         5.    A significant amount of confidential material relating to the QE Program and

Endless River’s business was developed during the Agreement and wrongfully remain in the

possession and control of Trans Union in violation of Trans Union’s contractual and other

legal obligations.

         6.    Further, Trans Union has falsely stated and misrepresented to third parties

that they own the QE Program and that development of the QE Program has been canceled.

         7.    Trans Union’s misrepresentations relating to Endless River and the QE

Program and its failure to turn over to Endless River all of the work product deliverables

and other confidential materials as required by the Agreement constitute willful and

material breaches of the Agreement, misappropriation of Endless River’s trade secret rights,

conversion, defamation, slander of title, tortious interference with business expectancy,

violations of the Illinois Uniform Deceptive Trade Practices Act, and unjust enrichment.




{7685258:3 }                                  2
      Case: 1:18-cv-00936-DCN Doc #: 20 Filed: 10/11/18 3 of 26. PageID #: 150



         8.    Endless River seeks injunctive relief to compel Trans Union to immediately

discontinue any and all further breaches of the Agreement, misappropriations of Endless

River’s trade secrets, conversion, defamation, slander of title, tortious interference with

business expectancy, violations of the Illinois Uniform Deceptive Trade Practices Act, and

unjust enrichment. Endless River seeks an entry of an order compelling Trans Union to

specifically perform all of their ongoing obligations under the Agreement including

returning all remaining work product and confidential materials to Endless River, and an

award of damages.

                                            The Parties

         9.    Endless River Technologies LLC is an Ohio corporation with a principal

place of business in Ohio.

         10.   Trans Union LLC is a Delaware limited liability corporation with a principal

place of business in Illinois.

                                   Jurisdiction And Venue

         11.   This Court has original subject matter jurisdiction over Endless River’s federal

trade secret misappropriation claim under the Defend Trade Secret Act under 28 U.S.C. §

1331 because it arises under federal law.

         12.   This Court also has subject matter jurisdiction over Endless River’s claims

under 28 U.S.C. § 1332 because the parties are diverse and the amount in controversy

exceeds $75,000, exclusive of interest and costs, and has supplemental jurisdiction over

Endless River’s further claims under 28 U.S.C. § 1367 because those claims are so related to

claims in the action within the court’s original jurisdiction that they form part of the same

case or controversy under Article III of the United States Constitution.



{7685258:3 }                                    3
      Case: 1:18-cv-00936-DCN Doc #: 20 Filed: 10/11/18 4 of 26. PageID #: 151



         13.   This Court has personal jurisdiction over Trans Union because Trans Union

has established the requisite minimum contacts in Ohio. Among other things, Trans Union

has transacted business and engaged in a persistent course of conduct in Ohio by, for

example, negotiating, entering into and performing obligations under the Agreement in

Ohio, providing services in Ohio, and having business locations in Ohio. Trans Union also

has knowingly and intentionally caused tortious injury in Ohio by acts and omissions

occurring both in Ohio and outside of Ohio by breaching obligations owed to Endless River

under the Agreement, misappropriating Endless River’s trade secrets, and otherwise

engaging in the tortious and improper conduct set forth in this complaint.

         14.   Venue is proper under 28 U.S.C. § 1391 because a substantial part of the

events giving rise to Endless River’s claims occurred in this district and because Trans

Union is subject to personal jurisdiction in this district under Ohio law and therefore

“reside” in the Northern District of Ohio according to federal law.

                                          Relevant Facts

A.       Endless River and its Business

         15.   Endless River is a small consulting firm that, among other things, provides

business development services, technical operations support, and technical project services

related to software development of products in the e-commerce space.

         16.   Endless River has extensive experience providing consulting services that

include producing, designing and delivering online services related to insurance product

distribution. This experience includes building start-up and growth-stage companies and

managing direct-to-consumer offerings from concept through finished product.




{7685258:3 }                                    4
      Case: 1:18-cv-00936-DCN Doc #: 20 Filed: 10/11/18 5 of 26. PageID #: 152



         17.   Endless River has earned a reputation for engaging in fair, honest, and ethical

business practices.

B.       Quote Exchange and Endless River’s Agreement with Trans Union

         18.   Prior to execution of the Agreement, Endless River conceived of the QE

Program as a novel approach to solve inefficiencies in the ecommerce market relating to

insurance and financial products.

         19.   In or around early 2013, Endless River proposed to enter an agreement with

Trans Union to develop and commercialize the QE Program as an online marketing

program to provide potential customers with comparative quotes for insurance and financial

services products, such as auto insurance policies, from a variety of different carriers.

         20.   Trans Union and Endless River executed the Agreement on March 31, 2014.

The Agreement identifies the responsibilities of the parties to develop and commercialize

the QE Program and the rights and sets forth obligations of the parties upon termination.

         21.   The QE Program is the subject of a pending patent application, U.S.

Published Application No. US2016/335,726A1 entitled Quote exchange system and method for

offering comparative rates for an insurance product (the “Quote Exchange Patent”).

         22.   Endless River is the owner by assignment of all right, title and interest in and

to the Quote Exchange Patent, as evidenced by the assignment recorded with the United

States Patent and Trademark Office at reel 042542, frame 0746.

         23.   Throughout the duration of the Agreement, Endless River performed all of its

obligations under the Agreement including acting in a business development capacity to

identify potential customers and serving as a technical consultant, product designer, and in a

development and IT management role.



{7685258:3 }                                   5
      Case: 1:18-cv-00936-DCN Doc #: 20 Filed: 10/11/18 6 of 26. PageID #: 153



         24.   Trans Union provided computer equipment to Endless River for facilitating

the performance of its obligations. Endless River utilized this computer equipment to

generate various materials related to the QE Program, the vast majority of which are work

product that is confidential and proprietary to Endless River.

         25.   The Agreement provides that the ownership of the intellectual property rights

and application rights to the materials identified in the Agreement as Work Product is

contingent on the phased development of the QE Program.

         26.   Upon termination of the Agreement before completion of the development of

the QE Program, all intellectual property rights and application rights to the QE Program

revert to Endless River and all work product deliverables must be distributed to Endless

River.

         27.   The Agreement includes a confidentiality provision under which Trans Union

agreed to not disseminate or otherwise use any of Endless River’s confidential information

except to the extent necessary for Trans Union’s performance under the Agreement.

C.       Trans Union Terminates the Agreement

         28.   Trans Union sent a termination letter in October 2017 to Endless River

providing notice of termination of the Agreement prior to the completion of the phased

development and buyout set forth in Exhibit A to the Agreement. A true and accurate copy

of the termination letter is attached as Exhibit B.

         29.   In addition to terminating the Agreement, Trans Union requested that

Endless River agree to modify the terms of the Agreement with respect to, inter alia,

ownership of intellectual property and application rights to work product relating to the QE

Program.



{7685258:3 }                                   6
      Case: 1:18-cv-00936-DCN Doc #: 20 Filed: 10/11/18 7 of 26. PageID #: 154



         30.   Additionally, Trans Union unilaterally restricted Endless River’s access to

computer devices that contain Endless River’s confidential materials thereon and demanded

Endless River return the computer devices.

         31.   The confidential materials that Trans Union has withheld and failed to return

includes, but is not limited to, source code for the QE Program, customer lists, customer

targets, communications, pricing information such as pricing formulas, profit margins,

product drawings, schematics, specifications, blueprints, processes, product models, product

designs, compilations of business and financial information, emails, design documents,

presentations, letters, notes, and other documents relating to the QE Program and Endless

River’s business plans (collectively, the “Endless River Information”).

         32.   Endless River is the rightful owner of the Endless River Information.

         33.   The Endless River Information includes trade secret information.

         34.   The Agreement required Trans Union to continue to pay consulting fees to

Endless River through 180 days after notice of termination.

         35.   Endless River complied with Trans Union’s demand for returning the

computer devices with the understanding that Trans Union would continue to make

payments to Endless River, maintain the Endless River Information thereon in accordance

with the terms of the Agreement, and return the Endless River Information as provided in

the Agreement.

         36.   Endless River requested Trans Union return the Endless River Information as

provided in the Agreement. Despite this contractual obligation, Trans Union refused to do

so without additional consideration. Trans Union continues to hold the Endless River

Information hostage in violation of the Agreement.




{7685258:3 }                                  7
      Case: 1:18-cv-00936-DCN Doc #: 20 Filed: 10/11/18 8 of 26. PageID #: 155



D.       Trans Union Interferes with Endless
         River’s Continued Marketing of the QE Program

         37.   After Trans Union’s termination of the Agreement, and with Trans Union’s

knowledge, Endless River continued to market and worked to further commercialize the QE

Program on its own.

         38.   Upon information and belief, one or more representatives of Trans Union

falsely represented to                                    (“    ”), in or about October 2017

that Trans Union, and not Endless River, owns and controls the QE Program and that all

development of the QE Program has been canceled.

         39.   Upon information and belief, Trans Union falsely represented to

       (“         ”) in or about March 2017 that Trans Union, and not Endless River, owns

and controls the QE Program and that all development of the QE Program has been

canceled.

         40.   Upon information and belief, one or more representatives of Trans Union has

falsely represented to other potential clients of Endless River between October 2017 and the

date hereof that Trans Union, and not Endless River, owns and controls the QE Program

and that all development of the QE Program has been canceled.

         41.   Upon information and believe,       ,            and other potential Endless

River believed, and were misled, confused, and deceived by, Trans Union’s false

representations regarding Endless River’s ownership of and control over the QE Program

and the further development of the QE Program.

         42.   Trans Union’s statements that it, and not Endless River, owns and controls the

QE Program was false and clouded its title to the QE Program because Endless River, not




{7685258:3 }                                  8
      Case: 1:18-cv-00936-DCN Doc #: 20 Filed: 10/11/18 9 of 26. PageID #: 156



Trans Union, owns and has the legal right to possess and control the Endless River

Information.

         43.   Trans Union’s statements that it, and not Endless River, owns and controls the

QE Program further was false and clouded its title to the QE Program because Endless

River, not Trans Union, owns the Quote Exchange Patent.

         44.   Trans Union’s statements that all development of the QE Program had been

cancelled was false because Endless River has not cancelled, and does not intent to cancel,

its continued development of the QE Program.

         45.   Upon information and belief, Trans Union did not disclose to             ,

or other third parties that Endless River owns and has the legal right to possess and control

the Endless River Information, that Endless River owns the Quote Exchange, and that

Endless River has not cancelled its continued development of the QE Program.

         46.   Endless River traveled to various portions of the United States including to

cities in Texas and Nevada to meet with potential clients to pursue business relationships

and to market the QE Program, and potential clients expressed a sincere interest in the QE

Program and an interest in a partnership with Endless River.

         47.   Both                and        ultimately declined to pursue a business

relationship with Endless River.

         48.   Upon information and belief,               and        decision to not pursue a

business relationship with Endless River was due, at least in part, to Trans Union’s false and

defamatory statements and misrepresentations regarding the continued development of the

QE Program and ownership of the QE Program.




{7685258:3 }                                  9
     Case: 1:18-cv-00936-DCN Doc #: 20 Filed: 10/11/18 10 of 26. PageID #: 157



         49.   Consistent with the Agreement, Endless River requested that Trans Union

execute an assignment document evidencing Endless River’s rights in and to the QE

Program. A true and accurate copy of which is attached as Exhibit C.

         50.   Trans Union refused to execute the assignment document and wrongfully

maintains that it is the owner of the QE Program notwithstanding Endless River’s

ownership rights under the Agreement.

         51.   Trans Union continues to refuse to execute the assignment document in

violation of the Agreement unless Endless River provide to it additional monetary

consideration.

         52.   Trans Union remains in possession, custody, and control of the Endless River

Information and other work product related to the QE Program without Endless River’s

permission or consent and in violation of the Agreement.

         53.   Trans Union has also failed to turn over the Endless River Information and

other work product deliverables that remain under Trans Union’s possession, custody, and

control as required by the Agreement.

         54.   Trans Union continues to use Endless River’s trade secrets by holding the

Endless River Information hostage in an attempt to demand further consideration from

Endless River in violation of the Agreement by preventing Endless River from further

developing and commercializing the QE Program.

         55.   Upon information and belief, Trans Union views Endless River’s trade secrets

as something it can handle as it wishes, without regard to Endless River’s interests, and

Trans Union has used, and continues to use, Endless River’s trade secrets to develop and

commercialize software, products and services to gain commercial advantages.




{7685258:3 }                                10
     Case: 1:18-cv-00936-DCN Doc #: 20 Filed: 10/11/18 11 of 26. PageID #: 158



         56.   Trans Union further has used Endless River’s trade secrets to Trans Union’s

commercial advantage and Endless River’s commercial disadvantage by depriving Endless

River of its ability to register its copyrights in and to the source code for the QE Program.

         57.   Trans Union’s unauthorized statements to                 and       regarding the

QE Program and its failure to turn over the Endless River Information constitutes willful

and material breaches of the Agreement, misappropriation of Endless River’s trade secret

rights, conversion, defamation, slander of title, tortious interference with business

expectancy, violations of the Illinois Uniform Deceptive Trade Practices Act, and unjust

enrichment as alleged herein.

         58.   Accordingly, Endless River seeks injunctive relief to compel Trans Union to

immediately discontinue any and all further breaches of the Agreement, misappropriations

of Endless River’s trade secrets, and violations of Endless River’s other rights under

controlling law.

         59.   By refusing to turn over and maintaining possession and control of the

Endless River Information and by claiming to own the QE Program to prospective business

partners without Endless River’s consent, Trans Union has, at a minimum, breached: its

obligations of confidentiality, to return all tangible information upon the termination of the

Agreement, and to execute and deliver instruments of conveyance as requested by Endless

River and as expressly required by the Agreement.

         60.   As a result of Trans Union’s multiple contractual breaches and its

misappropriation of Endless River’s trade secrets, Trans Union has caused Endless River

substantial damage and irreparable harm that is likely to, and inevitably will, continue

unless and until it is enjoined from further possessing or using Endless River’s confidential,




{7685258:3 }                                  11
     Case: 1:18-cv-00936-DCN Doc #: 20 Filed: 10/11/18 12 of 26. PageID #: 159



proprietary, and trade secret information relating to the QE Program in violation of the

Agreement and be compelled to specifically perform all of its obligations thereunder.

                                         Count One
                                       Breach of Contract

         61.   Endless River incorporates by reference all allegations in all preceding and

successive paragraphs of this complaint as if fully rewritten herein.

         62.   The Agreement constitutes a valid and enforceable written contract between

Endless River and Trans Union and Endless River has performed all of its obligations to

Trans Union under that agreement.

         63.   Trans Union has and continues to breach the Agreement by, among other

acts and omissions, possessing and controlling the Endless River Information without

Endless River’s permission or consent and by failing to promptly return all Endless River

Information to Endless River.

         64.   Endless River has been damaged by Trans Union’s breaches to the

Agreement.

         65.   Unless enjoined and compelled to specifically perform its obligations under

the Agreement, Trans Union’s ongoing breaches of the Agreement threaten Endless River

with irreparable harm for which it has no adequate remedy at law.

         66.   As a direct and proximate result of Trans Union’s breaches of the Agreement,

Endless River has suffered, and continues to suffer loss of its valuable rights and intellectual

property assets, including loss of customers and other damages, in an amount to be

determined but reasonably believed to exceed $75,000.




{7685258:3 }                                  12
     Case: 1:18-cv-00936-DCN Doc #: 20 Filed: 10/11/18 13 of 26. PageID #: 160



                                         Count Two
                                 Trade Secret Misappropriation
                        (Defend Trade Secrets Act 18 U.S.C. § 1836 et seq.)

         67.   Endless River incorporates by reference all allegations in all preceding and

successive paragraphs of this complaint as if fully rewritten herein.

         68.   The Endless River Information constitutes trade secrets under the Defend

Trade Secrets Act, 18 U.S.C. § 1836 et seq.

         69.   The Endless River Information is related to a product or service used in, or

intended for use in, interstate or foreign commerce.

         70.   The Endless River Information derives independent economic value, actual or

potential, from not being generally known to, and not being readily ascertainable through

proper means by, another person who can obtain economic value from the disclosure or use

of the information.

         71.   Endless River has taken reasonable measures to keep the Endless River

Information secret including advising its agents of the existence of a trade secret, limiting

access to the Endless River Information on a “need to know basis” and the confidentiality

clause in the Agreement.

         72.   Trans Union has used the Endless River Information without Endless River’s

express or implied consent. Such use includes, but is not limited to, refusing to return the

Endless River Information to Endless River to prevent Endless River from further

developing and commercializing the QE Program.

         73.   Upon information and belief, Trans Union views Endless River’s trade secrets

as something it can handle as it wishes, without regard to Endless River’s interests, and has




{7685258:3 }                                    13
     Case: 1:18-cv-00936-DCN Doc #: 20 Filed: 10/11/18 14 of 26. PageID #: 161



used, and continues to use, Endless River’s trade secrets to develop and commercialize

software, products, and services to gain commercial advantages.

         74.   Trans Union further has used Endless River’s trade secrets to Trans Union’s

commercial advantage and Endless River’s commercial disadvantage by depriving Endless

River of its ability to register its copyrights in and to the source code for the QE Program.

         75.   Trans Union, therefore, has misappropriated Endless River’s trade secrets by,

among other acts and omissions, using Endless River’s trade secrets without express or

implied consent by a person who at the time of disclosure or use, knew or had reason to

know that knowledge of the trade secret was acquired under circumstances giving rise to a

duty to limit the use of the trade secret.

         76.   Unless restrained and enjoined from engaging in the foregoing and compelled

to specifically perform its obligations under the Agreement, it is inevitable that Trans Union

will continue using Endless River’s confidential, proprietary and trade secret information

and that Endless River will suffer loss of valuable intellectual property assets and the loss of

customers and other damages.

         77.   Unless enjoined and compelled to specifically perform its obligations under

the Agreement, Trans Union’s ongoing use of Endless River’s trade secrets threatens

Endless River with irreparable harm for which it has no adequate remedy at law by

depriving Endless River of control over and exclusive use of the valuable intellectual

property assets comprising Endless River’s trade secret information.

         78.   As a direct and proximate result of Trans Unions misappropriation, Endless

River has suffered, and will continue to suffer, loss of its valuable intellectual property assets




{7685258:3 }                                   14
     Case: 1:18-cv-00936-DCN Doc #: 20 Filed: 10/11/18 15 of 26. PageID #: 162



and loss of customers and other damages in an amount to be determined but reasonably

believed to exceed $75,000.

                                           Count Three
                                            Conversion

         79.   Endless River incorporates by reference all allegations in all preceding and

successive paragraphs of this complaint as if fully rewritten herein.

         80.   Endless River owns and has the right to possess the Endless River

Information, including all tangible and intangible embodiments thereof, irrespective of

whether the Endless River Information qualifies as a trade secret and independent of any

use or disclosure of such information by Trans Union.

         81.   Trans Union has restricted Endless River’s access to, and deprived Endless

River of possession of, the Endless River Information, including both tangible and

intangible embodiments thereof.

         82.   Trans Union wrongly assumed unauthorized control or dominion over the

Endless River Information by restricting Endless River’s access to computer devices that

contain the Endless River Information, by demanding the return of those computer devices

pursuant to the Agreement, and by otherwise failing to return tangible and intangible

embodiments of the Endless River Information to Endless River.

         83.   Endless River has a right to immediate possession of the Endless River

Information, absolutely and unconditionally And irrespective of whether the Endless River

Information qualifies as a trade secret.

         84.   Endless River demanded Trans Union return possession of the Endless River

Information.




{7685258:3 }                                   15
     Case: 1:18-cv-00936-DCN Doc #: 20 Filed: 10/11/18 16 of 26. PageID #: 163



         85.   By and through their conduct averred herein, Trans Union has intentionally

and wrongfully exercised dominion or control over the Endless River Information and

thereby interfered with Endless River’s right to access and control it.

         86.   Endless River remains unable to access the Endless River Information,

including to even file for copyright protection for the source code to the QE Program with

the United States Copyright Office, because it remains under the wrongful possession and

control of Trans Union.

         87.   Trans Union has no license to and no ownership rights in the Endless River

Information.

         88.   As such, Trans Union has converted the Endless River Information in

violation of both Ohio and Illinois law.

         89.   As a direct and proximate result of Trans Union’s conversion, Endless River

has suffered, and will continue to suffer, loss of its valuable intellectual property assets and

loss of customers and other damages in an amount to be determined but reasonably believed

to exceed $75,000.

                                           Count Four
                                           Defamation

         90.   Endless River incorporates by reference all allegations in all preceding and

successive paragraphs of this complaint as if fully rewritten herein.

         91.   Upon information and belief, Trans Union intentionally made false

statements about Endless River as alleged herein.

         92.   When Trans Union made its false statements, it knew or should have known

that such statements were false.




{7685258:3 }                                  16
     Case: 1:18-cv-00936-DCN Doc #: 20 Filed: 10/11/18 17 of 26. PageID #: 164



         93.    Trans Union made unprivileged publications of its false statements to

multiple third parties.

         94.    A reasonable person would have considered Trans Union’s false statements to

be defamatory. Upon information and belief, third parties have considered Trans Union’s

false statements to be defamatory.

         95.    Trans Union published its false statements to third parties in the context of

trying to dissuade the parties to whom they were published from doing business with

Endless River by calling into question Endless River’s right to engage in its proposed

business dealings.

         96.    Trans Union’s false statements were intended to injure, and in fact have

injured, Endless River in its trade, profession, and occupation because they have caused

third parties to not engage in or continue to do business with Endless River.

         97.    Moreover, Trans Union’s false statements have damaged Endless River’s

reputation for engaging in fair, honest, and ethical business practices.

         98.    Trans Union’s false statements that it, and not Endless River, owns and

controls the QE Program is not susceptible to any innocent meaning because Trans Union

does not own or legally have the right to control the QE Program.

         99.    Trans Union’s false statements that all development of the QE Program had

been cancelled is not susceptible to any innocent meaning because Endless River has not

cancelled its continued development of the QE Program.

         100.   Trans Union acted maliciously because it knew its statements regarding

ownership of the QE Program and cancellation of its development and commercialization

were false or acted with reckless disregard of their falsity.




{7685258:3 }                                    17
     Case: 1:18-cv-00936-DCN Doc #: 20 Filed: 10/11/18 18 of 26. PageID #: 165



         101.   Endless River has suffered special damages because Trans Union’s false and

defamatory statements caused one or more potential clients or partners to decline to enter

into or otherwise continue a further business relationship with Endless River.

         102.   The special damages that Endless River has suffered as a result of Trans

Union’s false and defamatory statements are independent, and do not arise out of either

party’s performance, of the Agreement.

         103.   As a direct and proximate result of Trans Union’s defamation, Endless River

has suffered, and will continue to suffer, loss of its valuable intellectual property assets and

loss of customers and other damages in an amount to be determined but reasonably believed

to exceed $75,000.

                                         Count Five
                                        Slander of Title

         104.   Endless River incorporates by reference all allegations in all preceding and

successive paragraphs of this complaint as if fully rewritten herein.

         105.   Trans Union published slanderous statements disparaging Endless River’s title

to the Endless River Information and the Quote Exchange Patent.

         106.   Trans Union’s slanderous statements disparaging Endless River’s title to the

Endless River Information and the Quote Exchange Patent were false.

         107.   Trans Union knew or should have known that its slanderous statements

disparaging Endless River’s title to the Endless River Information and the Quote Exchange

Patent were false such that Trans Union published its statements with malice or with

reckless disregard for their falsity.

         108.   Endless River has suffered special damages because Trans Union’s slanderous

statements disparaging Endless River’s title to the Endless River Information and the Quote


{7685258:3 }                                  18
     Case: 1:18-cv-00936-DCN Doc #: 20 Filed: 10/11/18 19 of 26. PageID #: 166



Exchange Patent caused one or more potential clients or partners to decline to enter into or

otherwise continue a further business relationship with Endless River.

         109.   The special damages that Endless River has suffered as a result of Trans

Union’s slanderous statements are independent, and do not arise out of either party’s

performance, of the Agreement.

         110.   As a direct and proximate result of Trans Union’s slanderous statements,

Endless River has suffered, and will continue to suffer, loss of its valuable intellectual

property assets and loss of customers and other damages in an amount to be determined but

reasonably believed to exceed $75,000.

                                            Count Six
                          Tortious Interference with Business Expectancy

         111.   Endless River incorporates by reference all allegations in all preceding and

successive paragraphs of this complaint as if fully rewritten herein.

         112.   Endless River had a reasonable expectation of entering into a valid business

relationship with potential clients or partners, including but not limited to           and

     , with respect to the QE Program.

         113.   Trans Union had knowledge of Endless River’s business expectations related

to the QE Program because Endless River informed Trans Union that it intended to

continue marketing and commercializing the QE Program.

         114.   Trans Union intentionally, materially, unjustifiably and without privilege

interfered with Endless River’s business expectations by engaging in the wrongful conduct

alleged herein, including by breaching its contract with Endless River.




{7685258:3 }                                   19
     Case: 1:18-cv-00936-DCN Doc #: 20 Filed: 10/11/18 20 of 26. PageID #: 167



         115.    Among its other acts and omissions, Trans Union intentionally, materially,

unjustifiably and without privilege interfered with Endless River’s business expectations by

misappropriating Endless River’s trade secrets.

         116.    Among its other acts and omissions, Trans Union also intentionally,

materially, unjustifiably and without privilege interfered with Endless River’s business

expectations by converting Endless River’s property.

         117.    Among its other acts and omissions, Trans Union also intentionally,

materially, unjustifiably and without privilege interfered with Endless River’s business

expectations by making false and defamatory statements to Endless River’s potential clients

or partners.

         118.    Among its other acts and omissions, Trans Union also intentionally,

materially, unjustifiably and without privilege interfered with Endless River’s business

expectations by making slanderous statements disparaging Endless River’s title to the

Endless River information and the Quote Exchange Patent to Endless River’s potential

clients or partners.

         119.    Trans Union’s tortious interference prevented the realization of Endless

River’s business expectancy with potential clients and partners, including but not limited to

               and     .

         120.    As a direct and proximate result of Trans Union’s tortious interference,

Endless River has suffered, and will continue to suffer, loss of its valuable intellectual

property assets and loss of customers and other damages in an amount to be determined but

reasonably believed to exceed $75,000.




{7685258:3 }                                  20
     Case: 1:18-cv-00936-DCN Doc #: 20 Filed: 10/11/18 21 of 26. PageID #: 168



                                            Count Seven
                    Violations of Illinois Uniform Deceptive Trade Practices Act
                                  (IDTPA - 815 ILCS 510/ et seq.)

         121.   Endless River incorporates by reference all allegations in all preceding and

successive paragraphs of this complaint as if fully rewritten herein.

         122.   Trans Union’s misrepresentations and its concealment, suppression and

omission of material facts identified and described herein violates Illinois Uniform

Deceptive Trade Practices Act, 815 ILCS 510/ et seq.

         123.   Such misrepresentations, concealments, suppressions and omissions are

material to potential clients or partners of Endless River as they would have acted differently

if the actual status of the QE Program was known when approached by Endless River to

engage in a business relationship. This includes the material information that Endless River

is the rightful owner of the QE Program and that Endless River intends to continue

development and commercialization of the QE Program.

         124.   Trans Union’s misrepresentations, concealments, suppressions, and omissions

have caused a likelihood of confusion or a misunderstanding as to the source, sponsorship,

approval, certification, affiliation, connection, or association of the QE Program and

Endless River.

         125.   Upon information and belief, Trans Union intended that Endless River’s

potential customers, including but not limited to                    and       , would rely on its

misrepresentations, concealments, suppressions, and omissions relating to Endless River

and the QE Program.




{7685258:3 }                                    21
     Case: 1:18-cv-00936-DCN Doc #: 20 Filed: 10/11/18 22 of 26. PageID #: 169



         126.   Trans Union’s misrepresentations, concealments, suppressions, and omissions

regarding Endless River and the QE Program amount to false or misleading representations

of fact that are material to Endless River’s business.

         127.   As a direct and proximate result of Trans Union’s violations of the Illinois

Uniform Deceptive Trade Practices Act, Endless River has suffered, and will continue to

suffer, loss of its valuable intellectual property assets and loss of customers and other

damages in an amount to be determined but reasonably believed to exceed $75,000.

                                         Count Eight
                                        Unjust Enrichment

         128.   Endless River incorporates by reference all allegations in all preceding and

successive paragraphs of this complaint as if fully rewritten herein.

         129.   Through its unlawful activities, as described above, Trans Union has obtained

benefits, including retaining possession and control of Endless River’s confidential materials

and having knowledge of Endless River’s confidential and proprietary information, trade

secrets, and business plans related to the QE Program including the source code, which

rightfully belong to Endless River.

         130.   Trans Union has not compensated Endless River for the benefits that Trans

Union wrongfully obtained, despite justice and equity requiring it to do so.

         131.   Trans Union has unjustly enriched itself by obtaining and retaining the ill-

gotten benefits of its unlawful activities.

         132.   Trans Union’s receipt and retention of the benefits of its unlawful activities is

unjust enrichment that violates fundamental principles of justice, equity, and good

conscience.




{7685258:3 }                                   22
     Case: 1:18-cv-00936-DCN Doc #: 20 Filed: 10/11/18 23 of 26. PageID #: 170



         133.   As a direct and proximate result of Trans Union’s unjust enrichment, Endless

River has suffered, and will continue to suffer, loss of its valuable intellectual property assets

and loss of customers and other damages in an amount to be determined but reasonably

believed to exceed $75,000.

                                       Prayer for Relief

         WHEREFORE, Endless River prays for entry of judgment in its favor and against

Trans Union on each of the foregoing claims as order:

        (A)   that Trans Union, its officers, agents, servants, employees and
attorneys, and all other persons who are in active concert or participation with them
be preliminarily and permanently enjoined from:

                developing or implementing the QE Program for itself or on behalf of
                any third party without Endless River’s express written consent;

                disclosing or using any of Endless River’s confidential, proprietary or
                trade secret information for or on behalf of any third party without
                Endless River’s express written consent;

                otherwise breaching the Agreement or misappropriating any of
                Endless River’s trade secrets; and,

                claiming to third parties that it owns and controls the QE Program and
                that all development of the QE Program has been canceled.

       (B)    that Trans Union be compelled to specifically perform all of its
continuing obligations under the Agreement, including:

                promptly returning to Endless River the confidential materials and
                work product deliverables relating to the QE Program including the
                source code and all related tangible or electronic documents;

                maintaining Endless River’s confidential materials relating to the QE
                Program in confidence and not disclosing information relating thereto
                to any third party without Endless River’s express written consent;

                refraining from using Endless River’s confidential materials relating to
                the QE program including the source code for itself or on behalf of any
                third party without Endless River’s express written consent; and




{7685258:3 }                                   23
     Case: 1:18-cv-00936-DCN Doc #: 20 Filed: 10/11/18 24 of 26. PageID #: 171



               executing all assignments and other documents necessary to transfer
               all right, title, and interest in and to the Endless River information to
               Endless River; and,

         (C)   Awarding compensatory damages to Endless River;

         (D)   Awarding enhanced treble damages to Endless River under all applicable

statutes and common law;

         (E)   Awarding punitive damages to Endless River;

         (F)   Awarding pre-judgment and post-judgment interest at the maximum rate

permitted by applicable law;

         (F)   Awarding lost profits to Endless River;

         (G)   Awarding Endless River’s attorneys’ fees and costs and expenses incurred in

connection with this action; and

         (H)   that Endless River be awarded such other and further relief as allowed at law

or in equity that the Court deems to be appropriate.


Dated: October 11, 2018                           /s/ David T. Movius
                                                David T. Movius (OH 0070132)
                                                dmovius@mcdonaldhopkins.com
                                                Mark J. Masterson (OH 0086395)
                                                mmasterson@mcdonaldhopkins.com
                                                MCDONALD HOPKINS LLC
                                                600 Superior Avenue, East, Ste. 2100
                                                Cleveland, Ohio 44114
                                                t 216.348.5400 │ f 216.348.5474

                                                Counsel for Endless River Technologies LLC




{7685258:3 }                                  24
     Case: 1:18-cv-00936-DCN Doc #: 20 Filed: 10/11/18 25 of 26. PageID #: 172



                                         Jury Demand

         Endless River Technologies LLC hereby demands a jury trial for all issues so triable.



                                                   /s/ David T. Movius
                                                Counsel for Endless River Technologies LLC




{7685258:3 }                                   25
     Case: 1:18-cv-00936-DCN Doc #: 20 Filed: 10/11/18 26 of 26. PageID #: 173



                                    Certificate of Service

         I hereby certify that, on October 11, 2018, a copy of the foregoing was filed

electronically. Notice of this filing will be sent to all parties by operation of the Court’s

electronic filing system. Parties may access this filing through the Court’s system.



                                                  /s/ David T. Movius
                                               Counsel for Endless River Technologies LLC




{7685258:3 }                                  26
